GAVEGAN, J.
This proceeding was commenced by filing a verified petition setting forth the usual allegations of ownership of the property, making of the lease, and default in payment of rent. The tenant filed a verified answer to the petition setting up a general denial and three separate and distinct defenses. Upon the trial day the tenant made an application for an adjournment which was denied, and the trial judge thereupon, without hearing any testimony, gave judgment for the landlord. The court had no power to give judgment without some evidence in support of the allegations in the petition each and every allegation of which was put in issue by the tenant’s answer, and the final order should therefore be reversed. Philip Realty & Construction Co. v. Chubin, 135 App. Div. 766, 119 N. Y. Supp. 924; Fox v. Held, 24 Misc. Rep. 184, 52 N. Y. Supp. 724; Brill v. Norkett (Sup.) 84 N. Y. Supp. 142.
Final order'reversed and a new trial ordered, with costs to appellant to abide the event. All concur.